Citation Nr: 1035028	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
disabling for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Lincoln, Nebraska, which granted the Veteran's claim of 
entitlement to service connection for PTSD, with an initial 
evaluation of 30 percent, effective December 19, 2006.

In May 2009, a Board video conference hearing was held before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of that proceeding has been associated with the claims 
folder.

In November 2009, the Board remanded the Veteran's claim for 
further development, specifically to provide him with proper 
notice of VA's duty to assist provisions, and to attempt to 
obtain additional PTSD treatment records.  This was accomplished, 
and in June 2010, the VA Appeals Management Center issued a 
Supplemental Statement of the Case, which continued to deny the 
Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
been manifested by complaints of depressed mood, mild memory 
loss, irritability, infrequent distressing recollections, 
avoidance behavior and mildly-impaired judgment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for the Veteran's PTSD has 
already been established, and the current appeal arose from a 
disagreement with the initial rating assigned.  In January 2010, 
the RO sent the Veteran a letter, which indicated that he should 
provide evidence showing that his disability had increased in 
severity.  This letter advised him of what VA would do to assist 
him in obtaining evidence, including the specific types of 
evidence, both lay and medical, that could be submitted in 
support of his claim.  The letter also informed the Veteran of 
how VA assigns the effective date and disability rating elements 
of a claim.  See Dingess, supra.

The Board notes that, although this notice was sent after the 
initial adjudication of the Veteran's claim, in May 2008, prior 
to the final adjudication of the claim, the RO sent the Veteran a 
letter which provided the rating criteria for establishing an 
increased disability rating for PTSD.  Based on these facts, as 
well as the notice given, the Board finds that a reasonable 
person would know what evidence was needed in order to establish 
his or her claim.  Therefore, any failure in the content or 
timing of the notice is not prejudicial.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service private and VA treatment records, and VA examination 
reports dated April 2007 and January 2009.  Additionally, the 
claims file contains the Veteran's statements in support of his 
claim.  The Veteran has not referenced any outstanding, available 
records that he wanted VA to obtain or that he felt were relevant 
to the claim that have not already been obtained and associated 
with the record.

With regard to the VA examinations, the examination reports show 
that the VA examiners reviewed the complete claims folder, 
including the Veteran's service and post-service treatment 
records, elicited from the Veteran his history of PTSD 
symptomatology, performed a comprehensive mental status 
evaluation and provided clinical findings detailing the 
examination results.  For these reasons, the Board concludes that 
the examination reports are adequate upon which to base a 
decision in this case.  

In addition, the Board notes that the Veteran is receiving 
disability insurance benefits from the Social Security 
Administration ("SSA").  The SSA reports of record show that 
the Veteran is receiving benefits related to a back disability.  
The Veteran has not alleged, and there is no contradictory 
information in the claims folder to show, that his SSA benefits 
are related to his psychiatric disorder.

Accordingly, the Board finds that VA has fully complied with the 
notice and assistance requirements of the VCAA and its 
regulations.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VCAA notice.  The purpose behind the 
notice requirements has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).
The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  
The regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful personal 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, conflicts 
with peers or co-workers).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  

Additionally, scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).  A GAF score of 1 to 10 is assigned 
when the person is in persistent danger of severely hurting self 
or others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

III.  Factual Analysis

The Veteran contends that the symptoms of his service-connected 
PTSD have significantly worsened and are of greater severity that 
the current 30 percent disability rating contemplates.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the greater 
weight of probative evidence is against granting the Veteran's 
request for a disability evaluation in excess of 30 percent 
disabling for PTSD.  In reaching this conclusion, the Board has 
considered the pertinent symptomatology shown on the multiple 
evaluations completed during the current appeal, including 
complaints and/or findings of a depressed mood, mild memory loss, 
irritability, infrequent distressing recollections, avoidance 
behavior and mildly-impaired judgment.

As an initial matter, the Board notes that, although service 
connection for the Veteran's PTSD has already been established, a 
brief discussion of his military service will aid in the 
understanding of his current disability.  Specifically, a review 
of the claims folder shows that the Veteran reported that his 
PTSD symptoms developed following service in Vietnam, after he 
was hit by mortar fire and two soldiers in his company were 
killed.  As this information was confirmed, service connection 
was granted.

Post-service records reveal that he did not seek treatment for a 
mental disorder until October 1982, when he received counseling 
for severe psychological overlay.  He also later reported that he 
was hospitalized for approximately 30 days for a nervous 
breakdown (although there are no treatment records for such 
incident).  There are no further treatment records for the period 
1983 through 2006.

In April 2007, pursuant to his claim of entitlement to service 
connection, the Veteran was afforded a VA PTSD evaluation.  
During the interview portion of the analysis, the Veteran said 
that he had previously been married for 29 years, and had a good 
relationship with his two adult children.  He said he had been 
married to his current wife for one year, and described their 
relationship as "satisfying."  He said he had very little 
social contact outside of his family.  During the mental status 
examination, he was found to be clean and neatly-groomed.  He was 
fully-oriented to person, place and time and displayed a normal 
affect with an anxious mood.  His concentration was fair and his 
speech, thought-process and content were unremarkable.  He 
reported that he had occasional nightmares, but said that he 
slept poorly secondary to physical problems.  He also reported 
frequent hypervigilance, depression, anxiety and an exaggerated 
startle response. The examiner noted that he was negative for 
obsessive/ritualistic behavior, panic attacks and 
suicidal/homicidal thoughts, and his remote, recent and immediate 
memory were normal.  The Veteran was diagnosed with PTSD and 
dsythymic disorder.  His assigned GAF score was 55, denoting 
moderate symptoms.

In May 2006, the Veteran registered for mental health therapy at 
the Cheyenne, Wyoming Vet Center.  However, it appears that he 
only attended one session before temporarily moving to Missouri.  
Upon his return in December 2006, he was seen by J.P., who 
diagnosed him with dysthymia and multiple physical ailments, 
including back and neck movement difficulties.  In February 2007, 
he reported that he felt worn down and tired.  The clinician 
noticed that he fell asleep during the session.  

Following the February 2007 session, the Veteran did not return 
to the Vet Center until November 2007, when he began treatment 
with a different therapist, S.F.  He said that he was not working 
and had been unemployed for over 20 years since having sustained 
a post-service back injury.  He further stated that his 
depression began to worsen in 2002, when he started drinking and 
began to experience short-term memory problems.  He also said 
that in 2005, he was found to have fluid on the brain and the 
doctors inserted a shunt (treatment reports show that he has a 
history of hydrocephalus).  He was diagnosed with depression and 
chronic pain.  He continued receiving individual therapy at the 
Vet Center through January 2008, when it was noted that he was 
experiencing a lot of pain due to his back, and had difficulty 
thinking and sitting.  His GAF score at that time was 51, which 
indicates moderate symptoms.

After a four-month abeyance from mental health treatment due to 
back pain, the Veteran resumed therapy with S.F. in May 2008.  He 
told her that he and his wife were having a great deal of 
financial difficulty because he was not working, and that he had 
been rather depressed.  However, by August 2008, he reported that 
he and his wife were enjoying the summer because that was the 
time when they were able to get out and visit people and usually 
went on a trip together in service of the American Legion or the 
Veterans of Foreign Wars.  In September, he said that he did not 
like the thought of winter arriving because he had nothing to do 
and became bored in cold weather.  He added that he would like to 
go to work in a small engine repair shop, although he admitted 
that he did not really want to talk with people he did not know 
because he sometimes became confused.  In October 2008, he said 
that he wanted to attend the PTSD treatment program at the Hot 
Springs VA Medical Center.  In a November 2008 client treatment 
plan note, S.F. noted that the Veteran had reported diminishing 
symptoms with improved mood and a decrease in pain.  

In January 2009, the Veteran learned that he was not eligible for 
the Hot Springs PTSD program because of his back and the number 
of stairs he would be required to take.  He reported that, 
although his wife was not feeling well, they had enjoyed a good 
Christmas with her daughter and grandchildren.  He continued to 
be diagnosed with depression and chronic pain.  In March 2009, he 
said that he continued to have back pain and spent most of his 
time taking care of his wife or watching television.  He also 
reported that he was very bored and reminisced about when he 
lived in Missouri.  His last session with S.F. was in April 2009, 
at which time, he reported that he had not been feeling well 
lately and that his wife was still ill.  However, he noted that 
they had been enjoying their time spent with their grandchildren.  
In a May 2009 treatment report, S.F. again noted that the Veteran 
was reporting diminishing symptomatology with an improvement in 
mood and a decrease in pain.  However, in October 2009, the 
Veteran's case file at the Vet Center was closed because he did 
not return for further treatment.  It was noted that his GAF 
score during his last session was 53, which is indicative of 
moderate symptoms.  

In January 2009, the Veteran was afforded a second VA PTSD 
evaluation.  At that time, he reported that he was experiencing 
distressing recollections of Vietnam about once per month.  He 
also said that he made an effort to avoid people, places and 
activities that reminded him of these events, and he noted that 
he had some feelings of detachment from others.  In addition, he 
reported experiencing occasional irritability 1-2 times per 
month.  During the mental status examination, it was noted that 
he was able to maintain basic hygiene, and evidenced no 
impairment in his thought processes or communication ability.  He 
also endorsed no delusions, hallucinations, or inappropriate 
behavior.  The examiner observed that he showed some mild 
impairment in short-term memory and ability to concentrate; 
however, he concluded that these problems were more likely a 
result of the residual effects of his normal pressure 
hydrocephalus rather than a symptom of PTSD.  His rate and flow 
of speech were appropriate with no irrelevant, illogical or 
obscure speech patterns noted, and his mood during the 
examination was euthymic without depression or undue anxiety.  
The Veteran stated that he did not experience panic attacks, and 
said that he had no trouble sleeping, noting that he averaged 6-7 
hours of sleep per night.  He said that he also usually took a 
two-hour nap during the day in addition to his nightly sleep.  
The examiner found that, although the Veteran continued to meet 
the criteria for PTSD, the severity of his symptoms was mild.  
The examiner also noted that he no longer suffered from dysthymia 
or any other mental health impairment.  The examiner concluded 
that, since his last examination in April 2007, the Veteran's 
sleep had improved, he was maintaining a close marital 
relationship with his wife, he had some friends, and he 
maintained relationships with some other family members.  He 
added that the Veteran had a number of physical health 
difficulties, which prevented his pursuit of leisure activities, 
but noted that he demonstrated only mild impairment in social and 
occupational functioning as a result of his PTSD, which was 
manifested only by transient or mild symptoms.  The Veteran's GAF 
score was 65, which represents mild symptoms.

IV.  Conclusion

After a careful review of the complete claims folder, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for a disability evaluation in excess of the 
current 30 percent rating for PTSD.  

In reaching this conclusion, as noted above, the Veteran's PTSD 
has been manifested by complaints and/or findings of a depressed 
mood, mild memory loss, irritability, infrequent distressing 
recollections, avoidance behavior and mildly-impaired judgment.  
In this regard, the Board has carefully considered these 
symptoms, and weighed them against the diagnostic criteria for 
PTSD under DC 9411.  Once again, however, the Board observes that 
the criteria for the Veteran's current 30 percent rating are 
"occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(emphasis added).  In this case, the medical evidence of record 
clearly demonstrates that the Veteran's symptoms due to his PTSD 
are generally mild or transient in severity.  Indeed, during the 
January 2009 VA examination, the examiner noted that, instead of 
a worsening of his symptomatology as the Veteran claimed, his 
symptoms since the previous examination had actually improved in 
that he was now sleeping better, had a close marital 
relationship, maintained relationships with other relatives and 
friends, including spending enjoyable, quality time with his 
grandchildren, and demonstrated only mild impairment in social 
and occupational functioning as a result of his PTSD.  He further 
noted that, despite the Veteran's contention that he suffered 
from concentration and mild memory difficulties, these were 
mainly symptoms of his brain disorder rather than his PTSD.  
Significantly, the examiner found that he no longer suffered from 
depression, dysthymia, or any mental disorder other than PTSD.  
Moreover, while his GAF scores previously ranged from 51-55, 
indicative of moderate symptoms, he now had an assigned GAF score 
of 65, which demonstrates only mild symptoms with some meaningful 
personal relationships.  

The Board notes that it has also considered the Veteran's 
personal statements, as well as those of his wife and sister, 
regarding the severity of his PTSD symptomatology, especially his 
testimony during his May 2009 hearing before the Board, at which 
time he asserted that he met the criteria required for a 50 
percent disability rating for PTSD.  See Board hearing 
transcript, May 2009.  In this regard, the Board is cognizant 
that the Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand knowledge.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, his assertions are entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Court has also held that a lay person is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as evaluating the complex manifestations of a psychiatric 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  As a result, his assertions do not constitute 
competent medical evidence.  Instead, for the reasons expressed 
above, the Board finds the opinions of the VA examiners to be the 
most probative evidence of record with regard to the severity of 
the Veteran's PTSD symptomatology during the course of this 
appeal.

The Board further notes in passing that, despite the Veteran's 
contention in his response to the May 2010 Supplemental Statement 
of the Case ("SSOC") that the Huntington, West Virginia RO did 
not obtain all of his mental health treatment records from the 
Cheyenne Vet Center, it does in fact appear that the complete 
treatment reports have been acquired.  A review of the SSOC 
reveals that the RO inadvertently worded the document in a manner 
which suggested that the Veteran had only attended two or three 
therapy sessions.  In fact, these records show that he attended 
at least four therapy sessions with J.P between December 2006 and 
February 2007, and at least 13 therapy sessions with S.F. between 
November 2007 and April 2009, the reports of which have all been 
reviewed and considered by the Board in its opinion.  

Accordingly, and based on this evidentiary posture, the Board 
concludes that the symptoms from the Veteran's PTSD are most 
consistent with the currently-assigned 30 percent rating.  

Finally, the Board notes that it has considered the potential 
application of 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities; has not necessitated frequent 
periods of hospitalization; and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an initial rating in excess of 30 percent 
for service-connected PTSD.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, as 
there is not an approximate balance of evidence.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application, as the Veteran's symptomatology during the 
course of this appeal has not been shown to be of greater 
severity than the currently-assigned rating.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


